                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

                       v.                                 CAUSE NO.: 1:05-CR-70-TLS

 DION A. WALKER

                                    OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion for Reduced Sentence Under

Section 404(b) of the First Step Act [ECF No. 173], filed on September 18, 2019. Defendant

seeks a reduction of his sentence for both the crack cocaine offense in Count 1 and the powder

cocaine offense in Count 2. Acknowledging that Defendant is eligible for a sentence reduction

on Count 1, the Government argues that a reduction on Count 1 is nevertheless not warranted,

that Defendant is not eligible on Count 2 because the powder cocaine conviction is not a covered

offense under the Fair Sentencing Act, and that Defendant remains subject to a mandatory

minimum term of life imprisonment on Count 2. For the reasons set forth below, the Court finds

that Defendant is eligible under Section 404(b) of the First Step Act and finds, in its discretion,

that the § 3553(a) factors and Defendant’s post-sentencing conduct warrant a reduction in his

sentence on Count 1 only. Therefore, the Court GRANTS in part and DENIES in part

Defendant’s motion and reduces Defendant’s sentence on Count 1 only to a term of

imprisonment of 179 months and a term of supervised release of 8 years.

                                         BACKGROUND

       Defendant, who was born in 1974, was convicted in 1991 of dealing in cocaine and

possession of cocaine as an adult and was sentenced to 3 years in the Department of Corrections.

PSR p. 2, ¶¶ 61, 62. In 1997, Defendant was convicted of conspiracy to commit dealing in
cocaine in Allen County Superior Court, for which he was sentenced to 15 years in the

Department of Corrections; he was discharged from parole in November 2004. Id. ¶ 76.

       On November 7, 15, 22, and 30, 2005, Defendant sold cocaine base, commonly known as

“crack cocaine,” and powder cocaine to a confidential informant. Id. ¶¶ 22–26. Defendant had

controlled substances on his person at the time of his arrest, and a federal search warrant was

executed the same day at this residence. Id. ¶¶ 27, 28. A three-count Indictment [ECF No. 13]

was filed on December 19, 2005, charging Defendant based on the November 30, 2005 conduct

with possessing with intent to distribute 50 grams or more of a mixture and substance containing

a detectable amount of crack cocaine (Count 1); possessing with intent to distribute 5 kilograms

or more of a mixture and substance containing a detectable amount of cocaine (Count 2); and

being a convicted felon in possession of a firearm (Count 3). Indictment, ECF No. 13. On

October 5, 2006, the Government filed an Information [ECF No. 67] pursuant to 21 U.S.C.

§ 851, indicating its intent to seek an enhanced sentence based on Defendant’s two prior felony

drug convictions.

       On April 9, 2007, an Amended Plea Agreement [ECF No. 110] was filed, and, at the

change of plea hearing [ECF No. 111], Defendant pled guilty to Counts 1 and 2. The total

quantity of drugs involved in the commission of the offenses, which were grouped and converted

to marijuana, was found to be 8,529.46 grams. PSR ¶ 33. Count 1 of the Indictment, which

charged possession with intent to distribute 50 grams or more of crack cocaine, involved 151.6

grams of crack cocaine. Id. ¶¶ 26–33. Count 2 of the Indictment, which charged possession with

intent to distribute 5 kilograms or more of cocaine, involved 5,042.70 grams of cocaine. Id.

¶¶ 26–28, 33.




                                                 2
       Defendant’s original guideline range was 235 to 293 months, based on an offense level of

34 and a criminal history level of V. Id. ¶ 122. However, with two prior felony drug convictions,

the enhanced statutory penalty for each count of conviction was a mandatory term of life

imprisonment under 21 U.S.C. § 841(b)(1)(A), which became Defendant’s guideline sentence.

PSR ¶¶ 120, 121, 123. On May 23, 2008, the Court sentenced Defendant to life imprisonment

without release and 10 years of supervised release on Count 1 and life imprisonment without

release and 10 years of supervised release on Count 2. Sentencing, ECF No. 133; Judgment, ECF

No. 134.

       On April 19, 2019, Defendant filed a motion for appointment of counsel [ECF No. 163]

in relation to the First Step Act. On May 2, 2009, the Court issued an Order [ECF No. 164]

appointing counsel and directing the United States Probation Officer to prepare a report

regarding the applicability of the First Step Act to Defendant. On May 20, 2019, an Addendum

to the PSR [ECF No. 167] was filed. On September 18, 2019, Defendant, by counsel, filed the

instant Motion for Reduced Sentence Under Section 404(b) of the First Step Act [ECF No. 173].

On October 9, 2019, the Government filed its response [ECF No. 174]. On January 21, 2020,

Defendant filed a letter on his own behalf in support of his motion.

                                         DISCUSSION

       Defendant seeks a reduction in his sentence based on Section 404(b) of the First Step Act,

which was signed into law on December 21, 2018. Defendant was originally sentenced on May

23, 2008, under the Anti-Drug Abuse Act of 1986, 100 Stat. 2307. At the time, the penalties for

crack cocaine offenses treated one gram of crack cocaine as the equivalent of 100 grams of

powder cocaine, referred to as the 100-to-1 ratio. See Kimbrough v. United States, 552 U.S. 85,

96 (2007). Defendant’s penalty on Count 1 was set forth in 21 U.S.C. § 841(b)(1)(A), which



                                                3
applied to an offense involving 50 grams or more of crack cocaine and triggered a statutory

mandatory minimum term of imprisonment of 10 years and a maximum term of life

imprisonment. Under 21 U.S.C. § 841(b)(1)(B), an offense involving 5 grams or more of crack

cocaine was punishable by a statutory mandatory minimum penalty of 5 years and a maximum

sentence of 40 years.

       On August 3, 2010, Congress enacted the Fair Sentencing Act of 2010 (“Fair Sentencing

Act”), which lowered the 100-to-1 ratio to 18-to-1. See Dorsey v. United States, 567 U.S. 260,

264 (2012). To achieve this end, Section 2 of the Fair Sentencing Act modified the statutory

penalties for crack cocaine offenses by increasing the amount of crack cocaine necessary to

support the statutory ranges for convictions in 21 U.S.C. § 841(b)(1)(A) and 21 U.S.C.

§ 841(b)(1)(B). See Pub. L. No. 111-220, § 2, 124 Stat. 2372 (2010); see also Dorsey, 567 U.S.

at 269. The threshold quantity of crack cocaine required to trigger the penalties under

§ 841(b)(1)(A) increased from 50 grams to 280 grams, and the threshold quantity of crack

cocaine required to trigger the penalties under § 841(b)(1)(B) increased from 5 grams to 28

grams. See Pub. L. No. 111-220, § 2, 124 Stat. 2372; see also Dorsey, 567 U.S. at 269. For

example, an individual previously convicted of possessing more than 50 grams of crack cocaine

faced a 10-year mandatory minimum under § 841(b)(1)(A); however, now an individual would

have to possess more than 280 grams of crack cocaine to be subject to the same mandatory

minimum. The Fair Sentencing Act did not provide relief to defendants who were sentenced

prior to its enactment; however, the Supreme Court held that the Fair Sentencing Act applied to

any defendant sentenced on or after August 3, 2010, for offenses committed before that date. See

Dorsey, 567 U.S. at 273, 282.




                                                 4
       On December 21, 2018, Congress enacted the First Step Act of 2018, which permits “[a]

court that imposed a sentence for a covered offense” to now “impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered

offense was committed.” First Step Act, Pub. L. 115-391, 132 Stat. 5194, § 404(b) (2018). A

“covered offense” is “a violation of a Federal criminal statute, the statutory penalties for which

were modified by section 2 . . . of the Fair Sentencing Act of 2010 . . . that was committed before

August 3, 2010.” Id. § 404(a). Thus, the First Step Act makes Section 2 of the Fair Sentencing

Act retroactive. Section 404(c) sets out two instances in which a court may not consider a motion

for a reduced sentence: if the sentence was already imposed or reduced under the Fair Sentencing

Act or if a court has already denied a motion made under Section 404 after a complete review of

the motion on the merits. First Step Act, § 404(c). Finally, “[n]othing in [Section 404] shall be

construed to require a court to reduce any sentence pursuant to this section.” Id.

A.     Eligibility—Section 404(a)

       A defendant is eligible for a reduced sentence under Section 404(b) if he was sentenced

for a “covered offense,” defined in Section 404(a) as a “violation of a Federal criminal statute,

the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act . . . ,

that was committed before August 3, 2010.” First Step Act, § 404(a), (b). Defendant was found

guilty of Counts 1 and 2 of the Indictment. Defendant committed the offenses in 2005, and he

was sentenced in 2008. Count 1 charged Defendant with possession with intent to distribute 50

grams or more of crack cocaine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. With

two prior felony drug convictions, Defendant’s statutory sentence on Count 1 was life

imprisonment under 21 U.S.C. § 841(b)(1)(A).




                                                 5
        Defendant argues that he is eligible for relief on Count 1 because the statutory penalty for

a violation involving 50 grams of crack cocaine—his offense of conviction—was modified by

Section 2 of the Fair Sentencing Act. In contrast, the Government takes the position that

Defendant’s eligibility is not defined by the amount charged in the Indictment but rather by the

amount of crack cocaine in the offense conduct for Count 1, which was 151.6 grams in this case.

        It appears that a majority of courts to consider the issue have agreed with Defendant and

found that a defendant’s “eligibility is determined by the statute(s) underlying the defendant’s

conviction and penalty, not the defendant’s offense conduct.” United States v. Rose, 379 F. Supp.

3d 223, 228 (S.D.N.Y. May 24, 2019); see also United States v. Wirsing, 943 F.3d 175, 185–86

(4th Cir. 2019) (“The most natural reading of the First Step Act’s definition of ‘covered offense’

is that ‘the statutory penalties for which were modified by [certain sections of the Fair

Sentencing Act]’ refers to ‘a Federal criminal statute’ rather than ‘a violation of a Federal

criminal statute.’”); United States v. McDonald, 944 F.3d 769, 772 (8th Cir. 2019) (“The First

Step Act applies to offenses, not conduct, see First Step Act § 404(a), and it is [Defendant’s]

statute of conviction that determines his eligibility for relief.” (internal citations omitted));

United States v. Jackson, 945 F.3d 315, 319–20 (5th Cir. 2019) (“It follows that whether an

offense is ‘covered’ depends only on the statute under which the defendant was convicted.”);

United States v. Mockabee, No. 1:10-CR-3, 2020 WL 419349, at *3 (S.D. Ind. Jan. 27, 2020)

(following the majority of courts to find that a “covered offense” is based on the statute of

conviction and not the offense conduct); United States v. Jones, No. 10 CR 985, 2019 WL

4942365, at *2–3 (N.D. Ill. Oct. 8, 2019) (“The Court adds its voice to the growing chorus of

courts that have found that in determining the eligibility of the defendant for relief under the First

Step Act, courts should look to the language of the indictment and the statute of conviction, not



                                                   6
the conduct of the defendant.”); United States v. Williams, 402 F. Supp. 3d 442, 448 (N.D. Ill.

2019) (finding, after an analysis of both positions, that “the straightforward reading of ‘offense’

is that it refers to the offense of conviction, not the defendant’s related conduct”); United States

v. Cole, 1:09-CR-118, 2019 WL 3406872, at *3–4 (N.D. Ind. July 29, 2019) (finding that

eligibility for relief under Section 404 is based on the statute of conviction without regard to

actual offense quantities (citing cases)); but see United States v. Brown, No. 19-10926, 2020 WL

773012, — F. App’x — (11th Cir. Feb. 18, 2020) (holding that a defendant who admitted he was

responsible for distributing 1,500 grams of cocaine base was not eligible under the First Step Act

because the “First Step Act allows district courts to reduce sentences of defendants who

distributed less than 280 grams of cocaine” base). The Government notes that, although the

Seventh Circuit Court of Appeals has not yet addressed the issue, there are cases pending before

the Seventh Circuit in which the district court’s ruling was consistent with the Government’s

position. See Gov’t Resp. Mot. Reduction of Sentence 6–7, ECF No. 174. 1

         Under either position, the Fair Sentencing Act modified the statutory penalty for

Defendant’s offense in Count 1. His original statutory penalty was governed by 21 U.S.C.

§ 841(b)(1)(A) for an offense involving 50 grams or more of crack cocaine, and, with two prior

felony drug convictions, the statutory penalty range was life imprisonment with 10 years of

supervised release. Whether Defendant is held responsible for the 50 grams of crack cocaine he

was charged with or the offense conduct of 151.6 grams of crack cocaine, the amount exceeds 28

grams but does not exceed 280 grams and the lower penalties set forth in 21 U.S.C.

§ 841(b)(1)(B) now apply to Count 1. Accounting for a prior felony conviction, Defendant’s new


1
  The Court further notes that oral argument was heard by the Seventh Circuit Court of Appeals on December 13,
2019, in the following pending appeals related to the First Step Act: United States v. Shaw (19-2067), United States
v. Robinson (19-2069), United States v. Grier (19-2078), United States v. Foulks (19-2117), and United States v.
Young (19-2520).

                                                         7
statutory penalty range is 10 years to life with 8 years of supervised release under

§ 841(b)(1)(B). Therefore, Defendant is eligible under Section 404(b) on Count 1 because he

committed the federal crack cocaine offense prior to August 3, 2010, he was sentenced prior to

August 3, 2010, and the statutory penalty for his crack cocaine violation was modified by section

2 of the Fair Sentencing Act.

         In his motion, Defendant also asserts, with no citation to law or legal analysis, that he is

entitled to a reduction of his sentence on Count 2, which charged him with possessing with intent

to distribute 5 kilograms or more of cocaine under 21 U.S.C. § 841. However, the Fair

Sentencing Act did not modify the penalties for powder cocaine convictions because crimes

involving substances other than crack cocaine are not “covered offenses” under the Fair

Sentencing Act. See, e.g., United States v. Moss, No. 12-CR-30305, 2019 WL 4735907, at *1

(S.D. Ill. Sept. 27, 2019) (heroin not covered); United States v. Majors, 376 F. Supp. 3d 806, 808

(M.D. Tenn. 2019) (powder cocaine not covered); United States v. Guerrero, No. 2:10-R-109,

2019 WL 1397473, at *2 (N.D. Ind. Mar. 27, 2019) (cocaine and marijuana not covered). 2

Defendant remains subject to the statutory mandatory minimum sentence of life imprisonment

imposed on Count 2.

B.       Relief—Section 404(b)

         Courts have limited grounds to modify a term of imprisonment once it is imposed. See 18

U.S.C. § 3582(c). One such scenario exists, as with the First Step Act, when “expressly



2
  In the conclusion of his brief, Defendant asks the Court to impose a sentence on Count 2 of 25 years but does not
provide any explanation or legal basis for the request. Def. Mot. 10, ECF No. 173. To the extent Defendant may
have based the request upon Section 401 of the First Step Act, which reduced the enhanced mandatory minimum
sentences based on prior convictions, the reliance is misplaced. Section 401 specifically provides: “This section, and
the amendments made by this section, shall apply to any offense that was committed before the date of the
enactment of this Act, if a sentence for the offense has not been imposed as of such date of enactment.” First Step
Act § 401(c), Pub. L. No. 115-391 (Dec. 21, 2018) (emphasis added). Defendant’s sentence on Count 2 was
imposed prior to the effective date of the First Step Act.

                                                          8
permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure.” Id.

§ 3582(c)(1)(B). Federal Rule of Criminal Procedure 43(b) provides that a defendant “need not

be present” for a sentencing reduction when the “proceeding involves the correction or reduction

of sentence under . . . 18 U.S.C. § 3582(c).” Fed. R. Crim. P. 43(b)(4). The parties agree that a

court deciding whether to impose a reduced sentence under Section 404 considers the revised

statutory range under the Fair Sentencing Act, the guideline range, the factors in 18 U.S.C.

§ 3553(a), and evidence of post-sentencing mitigation. See, e.g., United States v. Garrett, No.

1:03-CR-62, 2019 WL 2603531, at *3 (S.D. Ind. June 25, 2019) (quoting United States v. Bean,

No. 1:09-CR-143, 2019 WL 2537435, at *5–6 (W.D. Mich. June 20, 2019)); United States v.

Shelton, Cr. No. 3:07-329, 2019 WL 1598921, at *2 (D.S.C. Apr. 15, 2019). Whether to reduce

the sentence is left to the Court’s discretion. Defendant seeks a reduction of his sentence on

Count 1 to 188 months imprisonment and 8 years of supervised release. The Government

contends that no reduction is warranted.

       As set forth above, the retroactive application of the Fair Sentencing Act reduces

Defendant’s statutory mandatory minimum on Count 1 from life imprisonment and 10 years of

supervised release to 10 years imprisonment and 8 years of supervised release. See 21 U.S.C.

§ 841(b)(1)(B). This significant reduction in the mandatory minimum reflects “Congress’s

judgment that shorter prison sentences adequately reflect the seriousness of crack cocaine

offenses . . . .” Garrett, 2019 WL 2603531, at *3 (quoting United States v. Biggs, No. 05 CR

316, 2019 WL 2120226, at *4 (N.D. Ill. May 15, 2019)). In addition, the applicable guideline

range on Count 1 is reduced because of Defendant’s lower total offense level of 32. See

Addendum to the PSR, p. 2, ECF No. 167. His original total offense level of 34 and his criminal

history category of V resulted in a guideline range of 235 to 293 months. Id. Using current drug



                                                 9
conversion guidelines, Defendant’s total offense level is reduced to 32, which results in a lower

guideline range of 188 to 235 months. Id.

       Where a statute places no restriction on the factors a court may consider in imposing a

reduced sentence, the Court may consider all relevant § 3553(a) factors. See, e.g., Pepper v.

United States, 562 U.S. 476, 489–90 (2011). This includes post-sentencing conduct. Id. at 491

(explaining that postsentencing rehabilitation may be highly relevant to several of the § 3553(a)

factors, which bear directly on the court’s duty to impose a reduced sentence that is sufficient,

but not greater than necessary, to serve the purposes of sentencing). In this case, Defendant has

offered evidence of post-sentencing mitigation in the form of his excellent behavior during his

incarceration. Defendant has been in federal custody since December 2, 2005. PSR ¶ 1.

Defendant has served approximately 14 years of his life sentence, which he began serving at the

age of 31. During the past 14 years in the Bureau of Prisons (BOP), Defendant has had an

exemplary record with no sanctioned disciplinary incidents. See Addendum to the PSR; Def.’s

Mot. Reduced Sentence, Ex. A, ECF No. 173-1. Defendant has also availed himself of numerous

educational opportunities while in the BOP, including completion of 11 classes. See Addendum

to the PSR at 3; Def.’s Suppl. Mot. Reduced Sentence, Ex. A. To Defendant’s credit, these

accomplishments merit recognition because he exhibited model behavior, participated in courses,

and continued to better himself despite facing a life sentence.

       As set forth above, the Court has considered Defendant’s criminal history, offense

conduct, offense of conviction, and exemplary conduct while incarcerated as well as the change

in the statutory penalty and the lower applicable guideline range. The Court recognizes that any

reduced sentence on Count 1 would continue to run concurrently with the mandatory life

sentence imposed on Count 2. Nevertheless, having now considered the parties’ arguments and



                                                10
the sentencing factors of § 3553(a), the Court exercises its discretion and reduces Defendant’s

sentence on Count 1 to 179 months imprisonment with 8 years of supervised release to follow,

which is sufficient but not greater than necessary to accomplish the sentencing goals in

§ 3553(a), to run concurrently with the sentence on Count 2 of life imprisonment followed by 10

years of supervised release.

                                        CONCLUSION

       Based on the foregoing, the Court hereby ORDERS:

       1.      Defendant’s Motion for Reduced Sentence Under Section 404(b) of the First Step
               Act [ECF No. 173] is GRANTED in part and DENIED in part;

       2.      An Amended Judgment be entered reducing Defendant’s sentence on Count 1
               only to 179 months imprisonment and 8 years supervised release;

       3.      The provisions of Defendant’s judgment of May 23, 2008, including the sentence
               on Count 2, shall otherwise remain unchanged; and

       4.      This Opinion and Order, as well as the Amended Judgment, be provided to the
               Bureau of Prisons.

       SO ORDERED on March 9, 2020.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                11
